Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Amended and Restated Employment Agreement
(“Amendment”), effective as of the 30th day of June, 2014 (the “Effective
Date”), is entered into by and between Christopher G. Chavez, an individual and
resident of Texas (the “Executive”), TriVascular, Inc., a California corporation
(the “Company”) and, to the extent applicable, TriVascular Technologies, Inc., a
Delaware corporation (“TRIV”).

The Company and Executive previously entered into that certain Amended and
Restated Employment Agreement effective as of February 26, 2014 (the “Employment
Agreement”). Capitalized terms not defined in this Amendment shall have the
meaning assigned to them in the Employment Agreement.

The Company and Executive desire to amend, and do hereby agree to amend and
restate, Section 3(c) of the Employment Agreement to read as follows:

“(c) Performance Bonus. Executive will be eligible to receive an annual bonus in
a range of 50% to 200% of Base Salary (the “Performance Bonus”) based on one or
more performance targets for a given calendar year as set by the Board (or a
Compensation Committee of the Board) in its sole discretion. The target amount
of the Performance Bonus for satisfaction of the set performance targets shall
be 130% of Executive’s Base Salary (the “Target Cash Bonus”). The Board (or a
Compensation Committee of the Board) shall determine in its sole discretion
whether Executive has satisfied or exceeded the applicable performance
target(s). Except as provided in the following paragraph, all Performance
Bonuses shall be paid in cash by March 15 of the calendar year following the
calendar year for which the Performance Bonus is paid.

In lieu of the Performance Bonus payable in cash, the Company may on or before
June 30 of a calendar year designate that any Performance Bonus for such
calendar year be paid in the form of restricted stock units (“RSUs”) granted
under the then available equity incentive plan(s) of TRIV. The RSU grant shall
be made after the end of the calendar year for which the Performance Bonus is
being paid (the “Performance Year”) and on or before March 15 of the year
following the Performance Year, and the number of shares of TRIV common stock
subject to such RSUs shall be calculated based upon the dollar amount of the
Performance Bonus earned by Executive for the Performance Year divided by the
closing price of TRIV common stock on the Nasdaq Stock Market (or such other
exchange or quotation system on which the shares of TRIV are then traded or
quoted) on the date of grant. Such RSUs shall be subject to the terms and
conditions of applicable form of award agreement under the applicable equity
incentive plan, provided that the RSUs shall be fully vested on the date of
grant and shall provide for payment of shares in settlement of the RSUs upon the
earlier of (i) Executive’s “separation from service” (within the meaning of
Section 409A of the Code) with respect to the Company or (ii) the occurrence of
a Change in Control (provided that a Change in Control shall not be treated as
having occurred unless it also constitutes a “change in control event” within
the meaning of Section 409A of the Code). The Company may designate that a
Performance Bonus will be paid in the form of RSUs pursuant to this paragraph
only if doing so would not result in a violation of Section 409A by reason of
Treasury Regulation section 1.409A-2(a)(8) or otherwise.”



--------------------------------------------------------------------------------

Other than the foregoing amendment and restatement of Section 3(c), all terms
and conditions of the Employment Agreement shall remain in full force and
effect.

In Witness Whereof, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto signed this Agreement, as of
the Effective Date.

 

TriVascular, Inc. and  TriVascular Technologies, Inc. By:  

/s/ Douglas A. Roeder

  Douglas A. Roeder   Chairman of the Compensation Committee   of the Board of
Directors

/s/ Christopher G. Chavez

Christopher G. Chavez